PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/595,901
Filing Date: 8 Oct 2019
Appellant(s):  NORMAN LASKE, et al.



__________________
Daniel R. McClure
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

    PNG
    media_image2.png
    736
    1421
    media_image2.png
    Greyscale


Applicant's arguments with respect to claim 1: 
(a) The Examiner has equated 140/176 of two different embodiments in a way that applicant submits is improper. Therefore, DYKAAR fails to show how the ball elements is mounted to the second partial substrate.
(b) Zung and KYKAAR are nonanalogous art because Zung teaches producing plano-convex lens elements for radiation-sensitive devices and KYKAAR manufacturing a semi-conducting backplane.
(c) The examiner merely assert that the motivation to combine would lower the manufacturing cost of Zung.
Rebuttal: 

    PNG
    media_image3.png
    966
    1020
    media_image3.png
    Greyscale


(a) Zung teaches the second partial substrate (100, fig5) with ball elements (200, fig5) and one-sided thinning of the ball elements (CMP, fig9). Zung is silent regarding how the ball elements is mounted to the second partial substrate. DYKAAR teaches using a supporting member 172 carry and press ball elements to a heated receiving layer (176 or 140 being baked to help adhere, [111, 139]). The combination is to use 172 of DYKAAR as the first partial substrate to thermal bond the balls to the second partial substrate 100 of Zung. An example of a receiving second partial substrate 140 with the same shape of Zung 100 is given by DYKAAR in fig14a-14c. The motivation to combine the two references is to increase through put and reduce manufacturing cost because the supporting member 172 can mount multiple elements in one step with multiple devices divided after the mounting process (DYKAAR, [87]). 
(b) It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, DYKAAR teaches a method of bonding ball elements to glass substrates which lead to forming the structure of Zung in fig6. Therefore, Examiner respectfully submits that Zung and KYKAAR are analogous art because they are solving the same problem of bonding ball element to a substrate.  
(c) DYKAAR teaches supporting member 172 used to mount multiple elements in one step and multiple devices being divided after the mounting process (DYKAAR, [87]). This is interpreted as increase through put which lead to reduce manufacturing cost by mass production with higher output as stated in the office action. 
Applicant's arguments with respect to claim 5: 

    PNG
    media_image4.png
    784
    728
    media_image4.png
    Greyscale

The combination of Zung in view of DYKAAR and Lin fail to show “wherein the glass material layer comprises openings that are aligned with the recesses of the second partial substrate, and wherein the openings of the glass material layer have a smaller diameter than the recesses of the second partial substrate” and there is no motivation to combine Lin with Zung in view of DYKAAR.
Rebuttal:
Zung teaches an opening in the glass material layer (100, fig10) holding the ball element (200, fig10) and DYKAAR teaches using a supporting member 172 to carry and press ball elements on a heated receiving layer (176 or 140 being baked to help adhere, [111, 139]) supported by a substrate (181, fig11C). Zung is silent regarding a recess formed in the second partial substrate (space between 42, fig 4A see figure above). Lin teaches fixing a radiation-sensitive device (300, fig5C, [35]) to the second partial substrate provided with the lens element (10, fig5A, [28]) supported by spacer layer (112, fig5A, [20]) with opening (112a, fig5A, [20]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zung with the teaching of Lin to add a spacer layer to the glass layer of Zung. The combination is to add spacer layer to the back of Zung 100 as the second partial substrate and support the glass layer 100 during the bonding and thinning process. As shown in figure above the space 112a between the spacers will read on the recess (with bigger diameter) and the space in Zung 100 holding ball 200 will read on the opening (with smaller diameter).  The motivation is to simplify process and reduce dimensions of camera modules because the thickness of the dry film used as spacer can be thinner and provide more flexible lens design (Lin, [6, 36]).
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/XIAOMING LIU/Examiner, Art Unit 2812                                                                                                                                                                                                        
Conferees:

Charles Garber
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812                                                                                                                                                                                                        

Daniel Wu
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.